DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 8/4/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170186456 (“Tada et al.”).
With regards to Claims 1 and 2, Tada et al. teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder ([0007] and [0074]).  
Tada et al. further teaches that magnetic tapes are employed in low temperature and low humidity environments (for example, in environments with temperature of 10°C. to 15°C. and a relative humidity of about 10% to about 20%) with temperature and humidity control, such as data centers with regulated temperature and humidity.  However, from the perspective of conserving energy, it is desirable to relax or omit the temperature and humidity control of the environment in which magnetic tapes are storage [0008].  Therefore, an aspect of Tada et al.’s invention is to provide a magnetic tape to exhibit good electromagnetic characteristics and in which rise in coefficient of friction can be suppressed after storage in high-temperature and high-humidity environment, wherein said “high-temperature and high humidity-environment” is for example, an environment in which the temperature is equal to or higher than 30°C and the relative humidity is equal to or higher than 50% ([0009]-[0011] and [0230]-[0231]).  As shown in Table 1, Tada et al. teaches the friction coefficient after storage in high-temperature and high-humidity environment is 0.30-0.48 (Examples 1-5).  Due to Tada et al.’s purpose of its magnetic tape is to suppress the rise in friction coefficient after storage in a high-temperature and high humidity-environment [0009], one of ordinary skill in the art would recognize that before storage, the friction coefficient is similar to the friction coefficient after storage.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have a rate of change in friction coefficient before and after storage of the magnetic tape, µ1/µ2, to be 1.0, for example (friction coefficient before and after storage is the same), in order to obtain a magnetic tape with desirable running characteristics, such as running stability and running durability [0009]. 
With regards to the limitations on how µ1 and µ2 are measured (i.e. the environmental and running conditions), the Examiner notes that the claims are directed to a final product, not the method of make or method of measuring a specific property.  The claim language on the method of determining/measuring the friction coefficients before and after storage do not necessarily set forth changes to the structure and/or composition of the magnetic tape.  Absence of evidence to the contrary, it is the Examiner’s position that the method of measuring/obtaining the friction coefficients in the magnetic tape is not germane to the patentability of the claimed product.  Please note Tada et al. teaching similar measurement conditions in paragraphs [0230]-[0231]. 

	With regards to Claim 3, Tada et al. teaches the magnetic layer further includes an inorganic oxide-based particle ([0106] and [0114]). 

	With regards to Claim 4, Tada et al. teaches the magnetic layer further includes carbon black [0114]. 

	With regards to Claim 5, Tada et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer [0118]. 

	With regards to Claim 6, Tada et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer [0122]. 

	With regards to Claims 7 and 8, Tada et al. teaches a thickness of its back coating layer is preferably in a range of 0.1 µm to 0.7 µm, a thickness of its non-magnetic support is preferably in a range of 3.0 µm to 10.0 µm, a thickness of its non-magnetic layer is preferably in a range of 100 nm to 500 nm (0.1 to 0.5 µm), and a thickness of its magnetic layer is preferably in a range of 30 nm to 70 nm (0.03 µm to 0.70 µm) ([0125]-[0129]).  Therefore, a total thickness of Tada et al.’s magnetic tape is 3.23 µm to 11.9 µm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 13, the Examiner notes that the limitation “magnetic tape cartridge” is a preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since Tada et al. discloses a magnetic tape, they necessarily disclose the nominally claimed ‘tape cartridge’.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170186456 (“Tada et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20210125634 (“Yamaga et al.”).
Tada et al. does not teach its magnetic tape having a vertical squareness ratio of 0.60 or more. 
However,  Yamaga et al. teaches a magnetic tape capable of suppressing an increase in dynamic friction coefficient even after repeated recording or reproduction (Abstract and [0102]).  Yamaga et al. further teaches a vertical squareness ratio is 0.65 or higher [0042].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Tada et al.’s magnetic tape have a vertical squareness ratio of 0.65 or more to obtain a desirable SNR [0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785